Name: Commission Regulation (EEC) No 377/92 of 17 February 1992 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 2. 92 Official Journal of the European Communities No L 41 /13 COMMISSION REGULATION (EEC) No 377/92 of 17 February 1992 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 307/92 f), as amended by Regulation (EEC) No 367/92 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 307/92 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3696/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 18 February 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 162, 26. 6. 1991 , p. 27. (3) OJ No L 164, 24. 6. 1985, p. 11 . ( «) OJ No L 350, 19. 12. 1991 , p. 22. O OJ No L 167, 25. 7. 1972, p. 9 . ¥) OJ No L 201 , 31 . 7. 1990, p. 11 . f) OJ No L 32, 1 . 2. 1992, p. 20. (8) OJ No L 39, 15. 2. 1992, p. 31 . (9) OJ No L 266, 28 . 9 . 1983, p. 1 . No L 41 /14 Official Journal of the European Communities 18 . 2. 92 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 2 3 4 5 6 1 . Gross aids (ECU) :  Spain 17,386 17,794 18,112 18,380 16,810  Portugal 26,466 26,874 27,192 27,460 25,890  Other Member States 17,386 17,794 18,112 18,380 16,810 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 40,93 41,89 42,64 43,27 39,57  Netherlands (Fl) 46,12 47,20 48,04 48,75 44,59  BLEU (Bfrs/Lfrs) 844,20 864,01 879,45 892,46 816,23  France (FF) 137,27 140,49 143,01 145,12 132,73  Denmark (Dkr) 156,12 159,79 162,64 165,05 150,95  Ireland ( £ Irl) 15,278 15,637 15,916 16,152 14,772  United Kingdom ( £) 13,548 13,876 14,131 14,344 13,065  Italy (Lit) 30 625 31 343 31 903 32 375 29 610  Greece (Dr) 4 126,76 4 211,57 4 252,79 4 285,11 3 849,95  Spain (Pta) 2 668,33 2 729,33 2 777,05 2 815,60 2 583,68  Portugal (Esc) 5 600,99 5 685,14 5 741,73 5 789,36 5 469,02 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 2 3 4 5 6 I. Gross aids (ECU):  Spain 18,636 19,044 19,362 19,630 18,060  Portugal 27,716 28,124 28,442 28,710 27,140  Other Member States 18,636 19,044 19,362 19,630 18,060 I. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 43,87 44,83 45,58 46,21 42,52  Netherlands (Fl) 49,43 50,52 51,36 52,07 47,91  BLEU (Bfrs/Lfrs) 904,90 924,71 940,15 953,16 876,93  France (FF) 147,14 150,36 152,88 154,99 142,60  Denmark (Dkr) 167,35 171,01 173,87 176,28 162,18  Ireland ( £ Irl) 16,377 16,735 17,015 17,250 15,871  United Kingdom ( £) 14,543 14,871 15,125 15,339 14,059  Italy (Lit) 32 826 33 545 34105 34 577 31 812  Greece (Dr) 4 441,91 4526,72 4 567,94 4600,26 4165,10  Spain (Pta) 2 856,87 2 917,87 2 965,59 3 004,13 2 772,22  Portugal (Esc) 5 861,84 5 945,98 6 002,58 6 050,20 5 729,86 18 . 2. 92 No L 41 /15Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 2 3 4 5 6 1 . Gross aids (ECU):  Spain 30,539 31,309 31,829 32,234 31,214  Portugal 37,269 38,039 38,559 38,964 37,944  Other Member States 18,839 19,609 20,129 20,534 19,514 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 44,35 46,16 47,39 48,34 45,94  Netherlands (Fl) 49,97 52,01 53,39 54,47 51,76  BLEU (Bfrs/Lfrs) 914,75 952,14 977,39 997,06 947,53  France (FF) 148,75 154,83 158,93 162,13 154,08  Denmark (Dkr) 169,17 176,09 180,76 184,39 175,23  Ireland ( £ Irl) 16,555 17,232 17,689 18,045 17,148  United Kingdom ( £) 14,665 15,287 15,705 16,029 15,198  Italy (Lit) 33 184 34 540 35 456 36 170 34 373  Greece (Dr) 4 456,89 4 636,15 4 726,91 4 792,11 4 509,39  Portugal (Esc) 7 860,05 8 017,83 8 115,41 8 191,01 7 982,89  Spain (Pta) 4 653,74 4 768,31 4 845,99 4 904,91 4 754,25 ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 1st period 2nd period 3rd period 4th period 2 3 4 5 6 DM 2,042030 2,040780 2,039600 2,038510 2,038510 Fl 2,298990 2,297770 2,296580 2,295490 2,295490 Bfrs/Lfrs 42,041400 42,019100 41,990500 41,965000 41,965000 FF 6,961480 6,959740 6,958300 6,957070 6,957070 Dkr 7,917610 7,915230 7,914420 7,911800 7,911800 £Irl 0,766617 0,766087 0,765050 0,764320 0,764320 £ 0,711935 0,711981 0,712013 0,712021 0,712021 Lit 1 537,31 1 539,39 1 541,37 1 543,33 1 543,33 Dr 236,23400 238,82100 241,53700 243,94800 243,94800 Esc 176,04700 176,82300 177,54200 178,08200 178,08200 Pta 128,64300 128,88800 129,14900 129,39600 129,39600